Citation Nr: 0637399	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for coronary artery 
disease (CAD) claimed as secondary to diabetes mellitus type 
II.

3.  Entitlement to service connection for bilateral 
neuropathy of the feet claimed as secondary to diabetes 
mellitus type II.

4.  Entitlement to service connection for bilateral vision 
problems claimed as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for loss of a right 
foot toe claimed as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for bilateral ulcers of 
the feet claimed as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	D.J. Lilley, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2003 and February 2005 rating decisions by 
which the RO denied entitlement to the benefits sought 
herein.  

In April 2006, the veteran waived initial RO consideration of 
new evidence submitted that has not been reviewed by the RO.

The issue of entitlement to service connection for 
hypertension is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The remainder of the issues on appeal are subject to a stay 
imposed by the Secretary of VA (Secretary) pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
See Chairman's Memorandum No. 01-06-24 (September 21, 2006).

In Haas, the Court reversed a decision of the Board that 
denied service connection for diabetes mellitus and ensuing 
complications as a result of exposure to herbicides.  The 
Board determined that, although the veteran had served in the 
waters off the shore of the Republic of Vietnam, such service 
did not warrant application of the presumption of herbicide 
exposure because the veteran never set foot on land in that 
country.  

The Court reversed the Board's decision and held that a VA 
manual provision, VA Adjudication Procedure Manual M21-1, 
Part III,  4.08(k)(1)-(2) (Nov. 1991), created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal for purposes of service connection for diseases 
associated with herbicide exposure.  In so holding, the Court 
found the manual provision to be a substantive rule and 
invalidated a subsequent amendment to that provision.  The 
Court also found that neither the statute nor the regulation 
governing herbicide exposure claims precluded application of 
the presumption of herbicide exposure to persons who served 
aboard ships in close proximity to the Republic of Vietnam.  

Accordingly, for the purpose of applying the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
the Court in Haas held that "service in the Republic of 
Vietnam" will, in the absence of contradictory evidence, be 
presumed based upon the veteran's receipt of a Vietnam 
Service Medal, without any additional proof required that a 
veteran who served in waters offshore of the Republic of 
Vietnam actually set foot on land.

Following the Court's decision in Haas, VA's Office of the 
General Counsel recommended that the Department of Justice 
appeal Haas to the U.S. Court of Appeals for the Federal 
Circuit.  Because of the potentially large number of cases on 
appeal that could be affected by Haas and in order to avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary issued a memorandum on September 21, 
2006, directing the Board to stay action on and refrain from 
remanding all claims for service connection based on exposure 
to herbicides in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  The stay is in effect until the 
September 21, 2006 memorandum is rescinded.  

The veteran's claim of entitlement to service connection for 
diabetes mellitus type II and associated complications is 
within the scope of Haas, as the veteran served aboard the 
USS Canberra just off the coast of Vietnam, received the 
Vietnam Service Medal, and is claiming service connection 
presumptively based upon exposure to Agent Orange.  See 
38 C.F.R. §§ 3.307, 3.309.  Issues 1 through 6, therefore, 
are subject to the stay imposed by the Secretary pursuant to 
the Court's holding in Haas and will be decided once the stay 
is lifted.


REMAND

On entry into service, the veteran's blood pressure was 
134/82.  On separation, it was 148/90.  Hypertension, 
however, was not diagnosed at that time.  

Current medical records indicate a history of hypertension 
that is not associated with the veteran's diabetes mellitus.  
An opinion as to the etiology and approximate date of onset 
of his hypertension, however, has not been provided.  With 
consideration of the veteran's blood pressure reading on 
separation from service, a VA medical examination and opinion 
as to the etiology and approximate date of onset of the 
veteran's hypertension must be provided as instructed below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA medical examination for 
an opinion to determine whether there is a 
nexus between currently manifested 
hypertension and the veteran's active 
military service.  
   
The examiner should offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that hypertension existed during the 
veteran's active service, within one year 
of discharge from his active service in 
January 1970, or is related to his active 
service.  If it cannot be determined 
whether the veteran currently has 
hypertension that is related to his active 
service, on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the examination report, with an 
explanation as to why this is so.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  

2.  Then, readjudicate the issue of 
service connection for hypertension.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



